Title: To John Adams from C. W. F. Dumas, 7 November 1780
From: Dumas, Charles William Frederic
To: Adams, John


      
       Monsieur
       Lahaie 7e. Nov. 1780
      
      Vous aurez pu voir par le Supplément de la Gazette de Leide de ce jour, que je vous ai ponctuellement obéi, en faisant insérer les Extraits concernant Mr. Lawrens. On a seulement omis les 2 ou 3 dernieres Lignes, où White-Eyes est chargé de la bassesse du traitement indigne qu’éprouve Mr. Laurens: parce qu’on n’auroit pu les mettre sans s’exposer.
      Du reste je vous Suis très-obligé, Monsieur, de cette communication, dont j’ai fait bon usage ici avant que cela ait paru en public: ce qui n’est pas indifférent. Je me recommande pour cette raison, et aussi pour la part intime que je prends au sort de Mr. Lawrens, à la continuation de votre bonté, à mesure que vous recevrez de ses nouvelles; et je vous promets de les publier ou supprimer, selon que vous le jugerez nécessaire pour le bien de Mr. Lawrens, dont la mauvaise santé est ce qui m’inquiete le plus. J’espere de pouvoir faire un petit voyage à Amsterdam, et de vous y voir en parfaite santé; en attendant je suis avec un très-grand respect, Monsieur Votre trèshumble et très-obeissant serviteur,
      
       Dumas
      
     